   Case: 1:16-cv-11057 Document #: 160 Filed: 01/04/19 Page 1 of 4 PageID #:1625



                  IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

  EDELSON PC,

                 Plaintiff,                                       Case. No. 16-cv-11057

         v.                                                       Hon. Rebecca R. Pallmeyer

  THE BANDAS LAW FIRM PC, et al.

                 Defendants.



       EDELSON PC’S MOTION TO STAY DISCOVERY ON COUNTERCLAIMS
                       AND THIRD-PARTY CLAIMS

       Counterdefendant Edelson PC requests that the Court enter an order staying all discovery

related to the counterclaims and third-party claims filed by Christopher Bandas and the Bandas

Law Firm PC until after Edelson’s 12(b)(6) motion has been resolved. In support of its motion, it

states as follows:

       1.      Less than 30 minutes before the deadline to amend pleadings, Bandas filed

counterclaims against Edelson and six of its attorneys. (Dkt. 143.) None of the allegations in the

counterclaims are based on new “facts” learned in discovery but appear to be based on events

predating the start of this case more than two years ago.

       2.      Edelson believes that Bandas’s claims are frivolous and intends to file a motion to

dismiss under Rule 12(b)(6). “District courts have broad discretion in supervising discovery

matters and deciding discovery motions,” and stays of discovery pending ruling on a motion to

dismiss “are granted with substantial frequency.” Slottke v. State of Wisconsin Dep’t of Indus.,

Labor, No. 16-CV-1392-PP, 2017 WL 168901, at *1 (E.D. Wis. Jan. 17, 2017).




                                                 1
   Case: 1:16-cv-11057 Document #: 160 Filed: 01/04/19 Page 2 of 4 PageID #:1626



       3.      Indeed, this case is no exception. At Bandas’s request, the Court granted a motion

staying all discovery other than initial disclosures until after Defendants’ motions to dismiss

were resolved. (Dkt. 49.) Having protected Bandas from discovery on claims that were

ultimately dismissed, the Court should not now require Edelson to respond to discovery on

Bandas’s claims before motions to dismiss are resolved.

       4.      A stay is further appropriate here to protect Edelson and its attorneys “from

annoyance, embarrassment, oppression, or undue burden or expense[.]” See Fed. R. Civ. P.

26(c). As noted above, Bandas names six Edelson attorneys individually as defendants, including

an associate. Despite the heightened pleading requirement for fraud claims, Bandas’s pleading

contains almost no allegations regarding the actions of most of those attorneys. However, he did

see fit to include a number of inflammatory and largely irrelevant attacks. (See dkt. 143, Bandas

Counterclaims ¶¶ 1, 4, 23, 27) (referring to a “grotesque money grab” and “bag of dirty tricks,”

among other invective). These allegations “do not simply relate facts, but instead overflow with

personal insults that obviously are calculated to harass and intimidate opposing counsel.” See

Thomas v. Tenneco Packaging Co., 293 F.3d 1306, 1325 (11th Cir. 2002). That harassing

purpose is underscored by Bandas’s demand to depose all of the attorneys litigating this case.

(Dkt. 158 ¶ 4.) Given the tone of these allegations, Bandas’s intended discovery requests are

likely to be even more over-the-top, which will require further motions for protective orders.

That motion practice will be unnecessary if Bandas’s counterclaims are dismissed, and a stay is

therefore the most efficient way to proceed.

       5.      Staying discovery on the counterclaims will not impact the rest of the case from

moving forward. Edelson’s claims relate solely to Bandas’s unauthorized practice of law, while

the counterclaims appear to involve accusations that Edelson purportedly engaged in misconduct.




                                                 2
   Case: 1:16-cv-11057 Document #: 160 Filed: 01/04/19 Page 3 of 4 PageID #:1627



Edelson’s alleged conduct is unrelated to the question of whether Bandas practiced law without a

license, so the claims and counterclaims can efficiently proceed on separate tracks.

       6.      Finally, while it is probably an unnecessary step, Edelson has no objection to

exchanging Rule 26(a)(1)(A) disclosures with Bandas regarding his claims.

       WHEREFORE, Counterdefendant Edelson PC respectfully requests that the Court enter

an order staying discovery on Bandas’s counterclaims and third-party claims pending ruling on

motions to dismiss.

                                             Respectfully submitted,

                                             EDELSON PC,

Dated: January 4, 2019                       By: s/ Alexander G. Tievsky
                                             One of Its Attorneys

                                             Benjamin H. Richman
                                             brichman@edelson.com
                                             Ryan D. Andrews
                                             randrews@edelson.com
                                             Alexander G. Tievsky
                                             atievsky@edelson.com
                                             EDELSON PC
                                             350 North LaSalle Street, 14th Floor
                                             Chicago, Illinois 60654
                                             Tel: 312.589.6370
                                             Fax: 312.589.6378




                                                3
   Case: 1:16-cv-11057 Document #: 160 Filed: 01/04/19 Page 4 of 4 PageID #:1628



                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 4, 2019, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system. I certify that counsel for all parties are registered
CM/ECF users and that service will be accomplished by the CM/ECF system.


                                                      /s/ Alexander G. Tievsky




                                                 4
